DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application number 16/661,553 filed on 10/23/2019.
Claims 1-7 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 has been considered by the examiner. However, foreign patents 107554805 and 20110004373 were not considered as there was no English abstract or translation submitted with it.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “recording device” in claims 1, 2, 3, 5, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Budan (US 20120095624 A1) in view of Zavidniak (US 20090184574 A1)
Regarding Claim 1, Budan discloses:
An acquisition system for aircraft, comprising an avionics rack (Budan p2 col1 ¶ 25: The connector 3 is suitable for receiving, via a connecting lead 5 conforming to the aeronautical standards, flight data supplied by onboard avionics systems 6 in the aircraft.)
and at least one recording device (the Laptop in Budan is interpreted as a recording device; Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1)
the at least one recording device comprising a housing and an acquisition port (Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1; ¶ 25:  A standard USB lead 12 may link the PC interface 10 to a USB connector 16 of the computer 4)
the acquisition port being provided on an outer face of the housing (Fig 1)
the acquisition port of each recording device being engaged with a corresponding test connector of the avionics rack (Budan p2 col1 ¶ 25: The connector 3 is suitable for receiving, via a connecting lead 5 conforming to the aeronautical standards, flight data supplied by onboard avionics systems 6 in the aircraft.)
the at least one recording device being configured to acquire at least some signals applied to the acquisition port by the corresponding test connector (Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1; ¶ 25: The connector 3 is suitable for receiving, via a connecting lead 5 conforming to the aeronautical standards, flight data supplied by onboard avionics systems 6 in the aircraft.; Fig 1)
to store the acquired signals (Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1)

Budan does not disclose the following; however Zavidniak teaches:
wherein the avionics rack comprises a front panel provided with at least one test connector configured to be connected to at least some data buses of the aircraft (rack connected to data bus: Zavidniak p3 col2 ¶ 28: FIG. 3 illustrates a functional block diagram of an exemplary aircraft mounted communication system 70 in accordance with an aspect of the present invention. In the illustrated system 70, an intrabus assembly 71 is utilized within an aircraft to interconnect each of a plurality of line replaceable equipment racks (LRERs) 72-79 loaded communications equipment each having at least one equipment module operative to perform a communications function; test connector is not meaningfully distinct from any particular port as described in: Zavidniak p6 col1 ¶ 44: It will further be appreciated that a given aperture of the plurality of apertures 232-235 on the panel 230 can contain multiple ports, representing connectors for a plurality of electronics modules within the rack. The apertures 232-235 and their corresponding ports correspond to similar structures on the intrabus interface panel 200 illustrated in 

Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify Budan with Zavidniak. Budan discloses the fundamental recording device portion of this claim, however it does not specify the configuration of the associated rack. Zavidniak further describes a rack with the basic features described in the claims. Adding Zavidniak to Budan allows for a clearer description of the connection with the avionics rack, thus allowing for better/cheaper/more efficient wiring to said rack.
Regarding Claim 2, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 1,  and Budan also discloses:
in which the recording device is, furthermore, configured to transmit, in at least one predetermined frequency band, at least some of the stored acquired signals (Budan p2 col2 ¶ 27: However, on the ground, other means of transferring data to the ground systems may be used, such as a USB key, a 3G link, a WIFI link or even a Bluetooth link, provided that these transfer means are deactivated during the flight.)
Regarding Claim 4, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 1, and Budan also discloses:
in which at least one of the acquisition port or the at least one test connector is compatible with a current aeronautical standard (Budan p2 col1 ¶ 25: The connector 3 is suitable for receiving, via a connecting lead 5 conforming to the aeronautical standards, flight data supplied by onboard avionics systems 6 in the aircraft.)
Regarding Claim 5, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 1, and Budan also discloses:
The acquisition system according to claim 1, in which the recording device has a volume less than or equal to 10 L (a standard laptop is less than 10L: Budan p2 col1 ¶ 25: FIG. 1 is a diagram illustrating the principles of the invention. A standard laptop computer 4 (or any similar computing device) is arranged in a case 1)
Regarding Claim 6, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 1, and Budan also discloses:
An aircraft equipped with an acquisition system according to claim 1 (Budan Abstract: A transportable device for recording flight data obtained from an avionics system in an aircraft is provided)
Regarding Claim 7, Budan in view of Zavidniak discloses [t]he acquisition system according to claim 6, but Budan does not specifically disclose the following; however Zavidniak teaches::
further comprising a communication antenna positioned at a distance from the avionics rack, the recording device being connected to the communication antenna. (Zavidniak p2 col2 ¶ 22: In additional, the intrabus assembly 26 can connect the plurality of LRERs 12-14 to external resources 36 within the aircraft, including one or more antennae and at least one power distribution unit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Budan with Zavidniak. Budan discloses the fundamental recording device portion of this claim, however it only discloses a standard laptop without elaborating on any potential (fairly standard) attachments such as antennae. Zavidniak further describes a connection to an antenna used for the same purposes as the antenna described in the claims. Adding Zavidniak to Budan in this way removes potential interference and clarifies potential connections and accessories not clearly stated in Budan (allowing for more specific constructions specs).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Budan (US 20120095624 A1) in view of Zavidniak (US 20090184574 A1) as applied to Claim 2 above and further in view of Wikipedia. “Data Compression”.  Budan in combination with Data Compression teaches:
in which the recording device is, furthermore, configured to apply a compression method to at least some of the stored acquired signals before a transmission thereof. (Budan p2 col2 ¶ 27: However, on the ground, other means of transferring data to the ground systems may be used, such as a USB key, a 3G link, a WIFI link or even a Bluetooth link, provided that these transfer means are deactivated during the flight.).
Therefore, Budan discloses a means of transferring data, but does not specifically state that the data is compressed.  However, data compression is a known means of improving data transfer speed and therefore would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention See the “Data Compression” Wikipedia article on data compression: “Compression is useful because it reduces the resources required to store and transmit data.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Johnson whose telephone number is (571)272-5739.  The examiner can normally be reached on 8:00 – 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/D.A.J./
            Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668